People v Saunders (2018 NY Slip Op 06572)





People v Saunders


2018 NY Slip Op 06572


Decided on October 3, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 3, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
JEFFREY A. COHEN
ROBERT J. MILLER
VALERIE BRATHWAITE NELSON, JJ.


2013-07519
 (Ind. No. 12-00433)

[*1]The People of the State of New York, respondent,
vMichael Saunders, appellant.


Michael Saunders, Stormville, NY, appellant pro se.
Anthony A. Scarpino, Jr., District Attorney, White Plains, NY (John Carmody and William C. Milaccio of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated May 17, 2017 (People v Saunders, 150 AD3d 1031), affirming a judgment of the County Court, Westchester County, rendered July 9, 2013.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
BALKIN, J.P., COHEN, MILLER and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court